DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen in US Publication 2006/0283103.
Regarding Claim 1, Chen teaches a shelter comprising: a plurality of modules (20), each module comprising a skin (23); a plurality of sleeves (see Fig. 6 and Paragraph 0007) attached to the skin, each sleeve configured to form a passage therethrough; a plurality of pipes (24/25), each pipe configured to be positioned within at least one of the sleeves; a plurality of connectors (252), each connector configured to connect two or more pipes; wherein, when the pipes are positioned within the sleeves and connected by the connectors, a rigid structure is formed having a plurality of sides, including lateral sides (such as 26), and providing interior space (see Fig. 1) within the rigid structure, and wherein a first module in the plurality of modules has at least one lateral side having a first opening configured to match a second opening in at least one lateral side of a second module in the plurality of modules (see Fig. 2).
Regarding Claim 2, Chen teaches (see Fig. 2) that the at least one lateral side of the first module and the at least one lateral side of the second module are positioned such that the first and second openings form a doorway between the modules.
Regarding Claim 3, Chen teaches (see Fig. 2) that the at least one lateral side of the first module is secured to the at least one lateral side of the second module.
Regarding Claim 4, Chen teaches one or more pads (13), wherein, the one or more pads are affixed to one or more sides of at least one of the plurality of modules.
Regarding Claim 6, Chen teaches that one or more of the connectors have a respective cylindrical portion (see the end of 252) having a hole therethrough.
Regarding Claim 7, Chen teaches that the cylindrical portion of the one or more connectors is configured to provide a point of attachment.
Regarding Claim 11, Chen teaches that one or more of the pipes and/or connectors are configured to allow electric lines to be run from outside of the shelter to inside the shelter (the device can accommodate wires within at least one of the hollow pipes).
Regarding Claim 12, Chen teaches that the skin includes a removable door and/or window (26).
Regarding Claim 13, Chen teaches that the skin includes an opening through or to which a fan and/or HVAC unit can be connected (the opening formed in 26 when the zipper 27 is opened can inherently be used to connect a fan or HVAC unit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above in view of Nair in US Publication 2011/0005560. Chen is silent on the inclusion of a solar panel. Nair teaches a shelter including a module (100) and further comprising a solar panel (110), wherein the solar panel is affixed to the top of at least one module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by adding a solar panel as taught by Nair in order to provide energy to the user of the device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 7 above in view of Lin in US Publication 2017/0199491. Chen is silent on the use of a wire or cable. Lin teaches a shelter with connectors having a cylindrical portion (202) and further comprising a wire or cable (106), wherein the cylindrical portion of the one or more connectors is configured to receive the wire or cable therethrough. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by adding a wire as taught by Lin in order to allow the user to easily collapse and transport the shelter.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 6 above in view of Sharp et al in US Publication 2014/0339486. Chen is silent on the use of a tamper proof bolt. Sharp teaches a shelter including a cylindrical portion (42) configured to receive the tamper proof bolt (45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by adding a tamper proof bolt as taught by Sharp in order to prevent damage or theft.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above in view of Donnelly et al. in US Patent 3766844. Chen teaches that the skin includes an opening but is silent on the details thereof. Donnelly teaches a shelter including a skin (17) including an opening (65) through or to which a fan and/or HVAC unit (10) can be connected, wherein the interior of the shelter is positively pressurized (see Column 8, line 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by using an opening and HVAC unit to provide a positive interior pressure as taught by Donnelly in order to allow the shelter to be used as a clean-room style shelter.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yazaki, Corbin, Finlayson, Reilly, Jensen, Moreau et al., Youn, Ritchey et al., Dusek, Peters and Funk teach shelters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636